Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142615(21)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  DOREEN JOSEPH,                                                                                                       Justices
           Plaintiff-Appellee,
  v                                                                  SC: 142615
                                                                     COA: 302508
                                                                     Macomb CC: 2009-005726-CK
  A.C.I.A.,
             Defendant-Appellant.
  _________________________________________/

      On order of the Court, the motion for stay of trial court proceedings is
  GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2011                   _________________________________________
         h0906                                                                  Clerk